Case 8:19-cv-02896-VMC-JSS Document 48 Filed 04/15/20 Page 1 of 34 PageID 420




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

   LEE FOGLE,

         Plaintiff,

   v.                                   Case No. 8:19-cv-2896-T-33JSS

   IBM CORPORATION, METROPOLITAN
   LIFE INSURANCE COMPANY, and
   IBM LONG TERM DISABILITY PLAN,

         Defendants.
                                    /

                                  ORDER

         This   cause   comes   before    the   Court   pursuant   to the

   Motions to Dismiss the amended complaint filed on February

   14, 2020, by Defendants IBM Corporation and IBM Long Term

   Disability Plan (Doc. # 32) and Defendant Metropolitan Life

   Insurance Company (MetLife). (Doc. # 33). Plaintiff Lee

   Fogle responded in opposition to both Motions on March 4,

   2020. (Doc. # 36). MetLife filed a reply on March 16, 2020.

   (Doc. # 43). For the reasons explained below, the Motions

   are granted in part and denied in part.

   I.    Background

         A.     IBM Successfully Recruits Fogle

         According to the operative complaint, Fogle was “a

   successful executive in the insurance industry prior to his



                                     1
Case 8:19-cv-02896-VMC-JSS Document 48 Filed 04/15/20 Page 2 of 34 PageID 421




   tenure of employment at IBM.” (Doc. # 26 at 2). In November

   2016, while Fogle was still working at Genpact, Inc., IBM

   began “aggressive[ly]” recruiting Fogle to join IBM. (Id.

   at 3-4).

          Fogle represents that after a “full-court, multi-month

   press,” IBM convinced Fogle to leave Genpact and join IBM.

   (Id. at 4-5). According to Fogle, he made this decision

   after relying on representations made to him from November

   2016   until   February      2017    by    an    unnamed   IBM      corporate

   executive recruiter and an IBM vice president “primarily in

   Tampa, Florida and New York City, New York.” (Id. at 5).

   Those representations included: (1) that Fogle would be

   given the “time, space, discretion and resources” to achieve

   a greater foothold for IBM in the insurance industry; and

   (2) he would have the authority to hire and oversee his

   sales team and would be responsible for sales strategies.

   (Id.). IBM also offered Fogle a signing bonus to offset the

   loss   of   “hundreds   of    thousands         of   dollars   of   expected

   forthcoming commissions” that Fogle would have received had

   he remained at Genpact. (Id. at 6).

          In February 2017, Fogle joined IBM as a Financial

   Services Sector Sales Leader in the Tampa office. (Id.).

   However,    “[q]uickly       after       beginning      employment,”      IBM


                                        2
Case 8:19-cv-02896-VMC-JSS Document 48 Filed 04/15/20 Page 3 of 34 PageID 422




   informed Fogle that he would not, in fact, be empowered to

   select and hire his sales team, nor would he have the ability

   to craft or oversee sales strategy within his division. (Id.

   at 7). Fogle’s “efforts and ideas were largely ignored,”

   while IBM failed to provide “the role and resources promised

   prior to employment.” (Id.). In the first two months that

   Fogle was employed by IBM, he regularly worked between 80

   and 100 hours per week and, during this time, Fogle began

   suffering    “physical      and     psychological     distress”   due   to

   exhaustion and “the impact of IBM’s broken promises.” (Id.).

         B.    Fogle Enters IBM’s Short-Term Disability Program

         On   March    28,    2017,    Fogle   entered    IBM’s   Short-Term

   Disability Program (STDP). (Id. at 7-8). He was enrolled in

   the STDP until June 2017 and during this time he was having

   symptoms “manifesting as mental health conditions.” (Id. at

   8). According to Fogle, IBM did not “appropriately respect

   [his] boundaries,” instead compelling Fogle to continue

   working 35 to 40 hours per week while he was enrolled in the

   STDP and making Fogle feel as though he had to return to

   work before he was ready. (Id. at 8-9).

         In   June    2017,    Fogle    returned   to    active   employment

   status with IBM. (Id. at 10). At this point, Fogle was given

   a “new role, title, and supervisor, which resulted in even


                                         3
Case 8:19-cv-02896-VMC-JSS Document 48 Filed 04/15/20 Page 4 of 34 PageID 423




   further diminished powers and authority than what IBM had

   promised him.” (Id.). Fogle continued working full-time

   until September 2017 despite what he calls “inconsistent and

   intimidating contacts with his supervisors.” (Id.). For

   example, Fogle alleges that he was sent “pretextual ‘COE’

   warning letters” and was made to feel that he had “fallen

   behind and needed to sprint to catch up to the rest of his

   sector.” (Id.). During this time, Fogle continued to suffer

   from health issues, which he claims were aggravated by IBM’s

   “callous treatment” and “pressure to return to work too

   soon.” (Id.).

         Realizing that he had returned to work too soon, Fogle

   re-enrolled in the STDP between September 2017 and early

   2018. (Id. at 11). He claims that this decision was met with

   “substantial consternation,” as IBM allegedly had planned

   to terminate Fogle’s employment. (Id.). He alleges that

   during     this   time   IBM   continued   to   “infring[e]”   on   his

   disability leave with work demands and underpaid benefits

   due to him under the STDP. (Id.). Fogle’s enrollment in the

   STDP ended on February 2, 2018. (Id. at 12).

         C.     Fogle Enters IBM’s Long-Term Disability Plan

         Fogle joined IBM’s Long-Term Disability Plan (the “LTD

   Plan” or the “Plan”) on April 10, 2018. (Id. at 12). During


                                       4
Case 8:19-cv-02896-VMC-JSS Document 48 Filed 04/15/20 Page 5 of 34 PageID 424




   the time between February 2, 2018, and April 10, 2018, Fogle

   claims that he was still disabled and without income or

   benefits from IBM. (Id.). However, Fogle’s enrollment in the

   Plan was subject to certain conditions within the Plan,

   specifically, the Plan’s terms limiting its coverage for

   disability due to a “mental or nervous disorder or disease”

   to 24 months, retroactive to February 2, 2018. (Id.).

         According    to   Fogle,   his   formal   diagnoses   include

   bipolar disorder, major depressive disorder, and anxiety

   disorder. (Id. at 13). IBM and MetLife have determined that

   these diagnoses do not entitle Fogle to any exclusion from

   the Plan’s 24-month cap. (Id.). Fogle’s enrollment in the

   Plan was set to expire in February 2020 and, according to

   Fogle, he remains disabled. (Id.).

         D.    The Terms of the LTD Plan

         The Plan designates IBM as the Plan Administrator.

   (Doc. # 33-1 at 72). The Plan specifically sets forth both

   IBM’s and MetLife’s fiduciary responsibilities as follows:

    Named Fiduciary          Area of Fiduciary Responsibility

    MetLife                  Provision of full and fair review of

                             claim denials pursuant to Section 503

                             of ERISA




                                     5
Case 8:19-cv-02896-VMC-JSS Document 48 Filed 04/15/20 Page 6 of 34 PageID 425




    Plan Administrator       All other areas not included above



   (Id. at 26). In addition, the Plan provides that “[t]he

   fiduciary responsibilities of the named fiduciaries shall

   be exercisable severally and not jointly, and each named

   fiduciary’s responsibilities will be limited to the specific

   areas indicated for such named fiduciary.” (Id.). The           Plan

   gives IBM the right to amend, modify or terminate Plan terms

   at its discretion, including “benefits plans, programs,

   practices or policies.” (Id. at 74).

         Crucial to this matter, the Plan limits benefits for

   mental or nervous disorders or diseases as follows:

         4.4.13.   Plan Limitations
         If you are disabled due to a Mental or Nervous
         Disorder or Disease, your disability benefits will
         be limited to a lifetime maximum equal to the lesser
         of:
            • 24 months, or
            • the maximum Disability Benefit Period.

               Your disability benefits will be limited as
               stated above for Mental or Nervous Disorder or
               Disease except for:

                  o schizophrenia;
                  o dementia; or
                  o organic brain disease.

         Mental or Nervous      Disorder or Disease means a
         medical condition       which means the diagnostic
         criteria set forth     in the most recent edition of
         the Diagnostic and      Statistical Manual of Mental



                                     6
Case 8:19-cv-02896-VMC-JSS Document 48 Filed 04/15/20 Page 7 of 34 PageID 426




         Disorders as of the date your disability begins. A
         condition may be classified as a Mental or Nervous
         Disorder or Disease regardless of its cause.

   (Id. at 33).

         In the amended complaint, Fogle alleges on information

   and belief that MetLife “recommended” the 24-month cap and

   the applicable exceptions to IBM. (Doc. # 26 at 15). Fogle

   contends that while IBM had the power to reject or revise

   these recommendations, it did not do so “as other employers

   have done in contracting with MetLife.” (Id.). Thus, Fogle

   alleges that IBM and MetLife, “in jointly fashioning and

   contracting for the Plan,” created a Plan that violated

   certain    laws   of   the    United     States;   namely,     New    York

   insurance laws, the Americans with Disabilities Act, and the

   Rehabilitation Act of 1973. (Id. at 16-17).

         E.    Fogle files the amended complaint

         Based on these allegations, Fogle raises four state-

   law    causes     of   action       against    IBM:    (1)     negligent

   misrepresentation,      (2)     breach    of   fiduciary     duty,    (3)

   intentional     infliction     of    emotional     distress,    and    (4)

   negligence. (Doc. # 26 at 18-22). In addition, Fogle brings

   one claim against both MetLife and IBM, for violation of

   ERISA, 29 U.S.C. § 1132(a)(3) (Count V). (Id. at 23-25).

         IBM and MetLife have now moved to dismiss the amended


                                        7
Case 8:19-cv-02896-VMC-JSS Document 48 Filed 04/15/20 Page 8 of 34 PageID 427




   complaint in its entirety, Fogle has responded, and the

   Motions are ripe for review.

   II.    Legal Standard

          On a motion to dismiss pursuant to Rule 12(b)(6), the

   Court accepts as true all the allegations in the complaint

   and construes them in the light most favorable to the

   plaintiff. Jackson v. Bellsouth Telecomms., 372 F.3d 1250,

   1262   (11th    Cir.   2004).    Further,     the    Court   favors   the

   plaintiff      with    all    reasonable      inferences      from    the

   allegations in the complaint. Stephens v. Dep’t of Health &

   Human Servs., 901 F.2d 1571, 1573 (11th Cir. 1990). But,

          [w]hile a complaint attacked by a Rule 12(b)(6)
          motion to dismiss does not need detailed factual
          allegations, a plaintiff’s obligation to provide
          the grounds of his entitlement to relief requires
          more than labels and conclusions, and a formulaic
          recitation of the elements of a cause of action
          will not do. Factual allegations must be enough
          to raise a right to relief above the speculative
          level.

   Bell   Atl.    Corp.   v.    Twombly,   550   U.S.    544,   555   (2007)

   (citations omitted). Courts are not “bound to accept as true

   a legal conclusion couched as a factual allegation.” Papasan

   v. Allain, 478 U.S. 265, 286 (1986).

          On a Rule 12(b)(6) motion, the court is generally

   “limited to the four corners of the complaint.” Speaker v.

   U.S. Dep’t of Health & Human Servs., 623 F.3d 1371, 1379


                                      8
Case 8:19-cv-02896-VMC-JSS Document 48 Filed 04/15/20 Page 9 of 34 PageID 428




   (11th Cir. 2010) (quoting St. George v. Pinellas Cty., 285

   F.3d 1334, 1337 (11th Cir. 2002)). If the motion relies on

   matters outside the pleadings, then ordinarily, the court

   will convert the motion to one for summary judgment under

   Rule   56.   Fed.   R.   Civ.   P.   12(d).   However,   there   is   an

   applicable qualification to the rule. “[W]here the plaintiff

   refers to certain documents in the complaint and those

   documents are central to the plaintiff’s claim, then the

   Court may consider the documents part of the pleadings for

   purposes of Rule 12(b)(6) dismissal, and the defendant’s

   attaching such documents to the motion to dismiss will not

   require conversion of the motion into a motion for summary

   judgment.” Brooks v. Blue Cross & Blue Shield of Fla., Inc.,

   116 F.3d 1364, 1369 (11th Cir. 1997). On a motion to dismiss

   pursuant to Rule 12(b)(6) “[c]ourts may consider ERISA plan

   documents not attached to a complaint where a plaintiff’s

   claims are ‘based on rights under plans which are controlled

   by the plans’ provisions as described in the plan documents’

   and where the documents are ‘incorporated through reference

   to the plaintiff’s rights under the plans, and they are

   central to plaintiff’s claims.’” Surgery Ctr. of Viera, LLC

   v. Se. Surveying & Mapping Corp., No. 6:17-cv-754-Orl-40TBS,

   2018 WL 922202, at *4 (M.D. Fla. Jan. 31, 2018), adopted by,


                                        9
Case 8:19-cv-02896-VMC-JSS Document 48 Filed 04/15/20 Page 10 of 34 PageID 429




    No. 6:17-cv-754-Orl-40TBS, 2018 WL 906771 (M.D. Fla. Feb.

    15, 2018).

          Here, the Court will properly consider the IBM LTD Plan

    in considering the Defendants’ Motions to Dismiss because

    the   Plan    is     identified        and     referenced     in     the     amended

    complaint, it is central to Fogle’s claims, and the terms

    of the Plan are not in dispute.

    III. Analysis

          A.      Count I: Negligent Misrepresentation

          Fogle        alleges         that      IBM     made      certain         false

    representations to him in order to induce him to leave his

    position at Genpact and begin working for IBM, and that

    Fogle relied on these statements to his detriment. (Doc. #

    26 at 18). IBM argues that Fogle has failed to plead fraud

    with the requisite particularity because he does not plead

    the   names     of     any        individuals       who     made     the     alleged

    misrepresentations           or    what   IBM      gained    from    the     alleged

    fraud. (Doc. # 32 at 6-8).

          For    allegations          of   fraud,      including       for     negligent

    misrepresentation,            a        plaintiff       must         “state      with

    particularity the circumstances constituting fraud[.]” Fed.

    R. Civ. P. 9(b); Linville v. Ginn Real Estate Co., LLC, 697

    F. Supp. 2d 1302, 1306 (M.D. Fla. 2010) (“Rule 9(b) applies


                                              10
Case 8:19-cv-02896-VMC-JSS Document 48 Filed 04/15/20 Page 11 of 34 PageID 430




    to claims for negligent misrepresentation under Florida law

    because negligent misrepresentation ‘sounds in fraud.’”).

    “The particularity rule serves an important purpose in fraud

    actions by alerting defendants to the precise misconduct

    with    which   they   are   charged     and   protecting      defendants

    against     spurious    charges    of     immoral        and   fraudulent

    behavior.” United States ex rel. Atkins v. McInteer, 470

    F.3d 1350, 1359 (11th Cir. 2006) (internal quotation marks

    omitted).

           Under Rule 9(b), plaintiffs must allege (1) precisely

    what statements were made in what documents or what oral

    misrepresentations      were   made;     (2)   the   time,     place,    and

    person responsible for the statement; (3) the content of

    such statements and the manner in which these statements

    misled the plaintiff; and (4) what the defendants gained by

    the alleged fraud. Brooks, 116 F.3d at 1371, 1380–81. In

    other    words,   to   satisfy    Rule    9(b),      a   plaintiff      must

    establish the who, what, when, where, and how of the fraud.

    Mizarro v. Home Depot, Inc., 544 F.3d 1230, 1237 (11th Cir.

    2008).

           Here, Fogle alleges that between November 2016 and

    February 2017, an unnamed “IBM corporate executive recruiter

    and an IBM Vice President” began to “aggressively” recruit


                                      11
Case 8:19-cv-02896-VMC-JSS Document 48 Filed 04/15/20 Page 12 of 34 PageID 431




    Fogle in order to hire him away from his job at Genpact.

    (Doc. # 26 at 3-6). Fogle said this recruitment took place

    in Tampa, Florida, and New York City “across each of November

    2016, December 2016, January 2017, and February 2017.” (Id.

    at 5). Fogle alleges that these IBM recruiters made the

    following alleged misrepresentations to him in order to

    recruit him:

            •   Fogle would be given “time, space, discretion, and

                resources to lead and author sales strategies for

                a particular division . . . inside IBM[.]”

            •   Fogle   would    have     the    “authority      to   hire   and

                oversee a sales team of his choosing to work for

                and with him when he arrived at IBM.”

            •   Fogle would have “responsibility for developing

                and executing IBM’s sales strategies” for his

                particular division.

            •   Fogle would be given at least two years to “lead

                and     grow    his      sectors       of    the      Cognitive

                Business/Process Services division at IBM.”

            •   Fogle   was    told     that    IBM    had   a   “competitive”

                benefits      program    and    a     culture    of   promoting

                employee health and wellness.



                                        12
Case 8:19-cv-02896-VMC-JSS Document 48 Filed 04/15/20 Page 13 of 34 PageID 432




    (Id.    at   5-6).   According     to        Fogle,    none     of     these

    representations were true. See (Id. at 7, 10).

           These allegations do not meet the requirements of Rule

    9(b). For one, Fogle has not alleged who it was that made

    these   representations.     While      he    has     alleged   that     the

    misrepresentations were made “primarily” by an IBM corporate

    executive recruiter and an IBM Vice President, IBM is a

    large, global company. Without more, such as the name of

    these individuals or other information that could better

    identify them, such imprecise pleading is little better than

    saying “IBM made these misrepresentations.” Such allegations

    are too vague for Rule 9(b) purposes. See Travelers Prop.

    Cas. Co. of Am. v. Charlotte Pipe & Foundry Co., No. 6:11-

    cv-19-Orl-28GJK, 2012 WL 983783, at *6 (M.D. Fla. Mar. 22,

    2012) (explaining that the allegations of misrepresentation

    were    insufficient    because        the     statements       were     not

    “attributed to a specific person, but instead to corporate

    entities”); In re Palm Beach Fin. Partners, L.P., 488 B.R.

    758, 776 (Bankr. S.D. Fla. 2013) (holding that plaintiffs

    failed to satisfy Rule 9(b) in part because they had alleged

    misrepresentations on the part of the company generally);

    Drilling Consultants, Inc. v. First Montauk Sec. Corp., 806

    F. Supp. 2d 1228, 1234-35 (M.D. Fla. 2011) (finding that


                                      13
Case 8:19-cv-02896-VMC-JSS Document 48 Filed 04/15/20 Page 14 of 34 PageID 433




    plaintiff alleged fraud claims with sufficient particularity

    against insurance company where the complaint specifically

    identified the company’s agents who made the statements).

           Furthermore, it is unclear from the amended complaint

    which IBM employee made which of the statements Fogle takes

    issue with or when in that applicable four-month time span

    each of the misrepresentations was made.

           Fogle argues that this Court should employ a relaxed

    version of the Rule 9(b) particularity requirement because

    IBM engaged in a lengthy, multi-act scheme. It is true that

    Rule 9(b) does not require a plaintiff to allege the time

    and content of every fraudulent statement in the event of a

    “prolonged multi-act scheme.” United States ex rel. Clausen

    v. Lab. Corp. of Am., Inc., 290 F.3d 1301, 1314 n.25 (11th

    Cir. 2002). The relaxed standard permits a plaintiff to

    plead the overall nature of the fraud and then to allege

    with particularity certain illustrative instances of the

    fraud. Burgess v. Religious Tech. Ctr., Inc., 600 F. App’x

    657,     663   (11th   Cir.       2015).   Even      under    the     relaxed

    requirement,     however,     a    plaintiff    is    still       required   to

    allege    at   least   some   particular       examples      of    fraudulent

    conduct to lay a foundation for the rest of the allegations

    of fraud. Id.


                                         14
Case 8:19-cv-02896-VMC-JSS Document 48 Filed 04/15/20 Page 15 of 34 PageID 434




          Here, the allegations in the amended complaint fail to

    meet even the relaxed standard because Fogle has provided

    the Court with no illustrative examples that were pled with

    the   requisite     particularity.          Accordingly,   Count    I   is

    dismissed.

          B.    Count II: Breach of Fiduciary Duty

          Fogle claims that while he was employed by IBM and

    enrolled in the STDP, IBM was his “fiduciary” because IBM

    “knew or had reason to know that [Fogle] had placed his

    trust and confidence in IBM with respect to [Fogle’s] need

    and ability to recover and maintain his health and welfare

    without disturbance or distraction during his tenure on

    short-term disability.” (Doc. # 26 at 19).

          IBM counters that there is generally no fiduciary duty

    in the employer-employee relationship. (Doc. # 32 at 9-10).

    Furthermore, IBM argues that to the extent the alleged

    fiduciary    duty    exists   as        a    consequence   of      Fogle’s

    participation in an ERISA plan, such claim is preempted by

    ERISA. (Id. at 10 n.2, 15-17).

          As an initial matter, Fogle insists that his fiduciary

    duty claim pertains to IBM’s short-term disability plan, the

    STDP, which is not subject to ERISA. (Doc. # 36 at 11 n.5).

    For the purposes of this Order, the Court will accept that


                                       15
Case 8:19-cv-02896-VMC-JSS Document 48 Filed 04/15/20 Page 16 of 34 PageID 435




    contention as true and assume that the claim is not preempted

    by ERISA. 1 See also (Doc. # 33-1 at 73-74).

          The    Court    is         mindful     that   whether      a    fiduciary

    relationship existed between the parties is typically a

    question to be determined by the factfinder and is not

    appropriate for adjudication at the motion-to-dismiss stage.

    See Reuss v. Orlando Health, Inc., 140 F. Supp. 3d 1299,

    1304 (M.D. Fla. 2015). Here, Fogle has alleged that IBM led

    him   to    believe       that    it   held    progressive       views   toward

    disabled     employees,      that      IBM    offered     to   assist    him   in

    navigating his disability via the STDP, that Fogle placed

    his trust in IBM to do so, that IBM knew or had reason to

    know that Fogle had placed his trust in IBM, such that IBM

    knowingly undertook a fiduciary duty toward Fogle. (Doc. #

    26 at 8-9, 11); (Doc. # 36 at 11). Whether IBM owed Fogle a

    fiduciary duty under these circumstances is a matter better

    resolved on summary judgment.

          C.     Count III: Intentional Infliction of Emotional
                 Distress

          Fogle alleges that IBM’s actions during and after his

    first      tenure    of     enrollment        in    the   STDP       constituted


    1 The Court reserves the right to revisit this ruling should
    additional information come to light demonstrating that the
    STDP is, in fact, subject to ERISA.


                                            16
Case 8:19-cv-02896-VMC-JSS Document 48 Filed 04/15/20 Page 17 of 34 PageID 436




    “outrageous conduct” towards him. (Doc. # 26 at 20). He

    claims that IBM, through its employees, intentionally or

    recklessly caused him to suffer emotional distress, from

    which   he   continues   to   suffer.    (Id.   at   20-21).   Fogle

    clarifies in his response that the “outrageous conduct”

    perpetrated by IBM included pressuring Fogle to return to

    work while he was still disabled and then “taunting [Fogle]

    that he would be fired as soon as he got better and returned

    to work.” (Doc. # 36 at 12).

          IBM argues that, even taking the allegations in Fogle’s

    complaint as true, nothing rises to the level of “outrageous

    conduct” needed to state a claim for intentional infliction

    of emotional distress. (Doc. # 32 at 10-13). The Court

    agrees.

          Under Florida law, in order to state a cause of action

    for   intentional   infliction    of    emotional    distress,   the

    plaintiff must allege: 1) deliberate or reckless infliction

    of mental suffering by defendant; 2) by outrageous conduct;

    3) which conduct of the defendant must have caused the

    suffering; and 4) the suffering must have been severe.

    Metro. Life Ins. Co. v. McCarson, 467 So. 2d 277, 278 (Fla.

    1985). As stated in McCarson, the conduct by a defendant

    must be so “outrageous in character, and so extreme in


                                     17
Case 8:19-cv-02896-VMC-JSS Document 48 Filed 04/15/20 Page 18 of 34 PageID 437




    degree, as to go beyond all possible bounds of decency and

    to be regarded as atrocious, and utterly intolerable in a

    civilized community.” Id. at 278-79.

          “‘Federal courts interpreting Florida law have allowed

    claims for intentional infliction of emotional distress in

    the   workplace    to   go   forward,    where   the   claims      involve

    persistent verbal abuse coupled with repeated offensive

    physical contact.’” Artubel v. Colonial Bank Grp., Inc., No.

    8:08-cv-179-T-23MAP, 2008 WL 3411785, at *12 (M.D. Fla. Aug.

    8, 2008); Lopez v. Ingram Micro, Inc., No. 04-cv-95, 1997

    WL 401585, *9 (S.D. Fla. Mar. 18, 1997) (noting that the

    cases where a plaintiff has successfully alleged a claim for

    intentional    infliction      of    emotional    distress      included

    allegations   of   “relentless      physical,    as    well   as    verbal

    harassment”). Claims of intentional infliction of emotional

    distress related to employment discrimination cases have

    been “consistently rejected as failing to meet the threshold

    burden.” Martz v. Munro Regional Med. Ctr., Inc., No. 5:06-

    cv-422-Oc-10GRJ, 2007 WL 2044247, at *3 (M.D. Fla. July 10,

    2007) (citing Florida case law for the proposition that

    “mere insults, indignities, threats, or false accusations”

    will not result in liability).

          This case does not involve allegations of relentless


                                        18
Case 8:19-cv-02896-VMC-JSS Document 48 Filed 04/15/20 Page 19 of 34 PageID 438




    verbal and offensive physical contact. Rather, Fogle alleges

    that his co-workers at IBM made him feel that he must return

    to work before he was ready, continue to perform work for

    IBM while on short-term disability leave, and that he was

    taunted by co-workers both during his leave and upon his

    return. See (Doc. # 26 at 8-12). While regrettable, this

    does not rise to the level of “outrageous conduct” that is

    so “extreme in degree, as to go beyond all possible bounds

    of decency,” as required to state a claim for intentional

    infliction of emotional distress under Florida law. See

    McCarson, 467 So. 2d at 278.

         Fogle argues in his response that a lesser level of

    outrageous conduct suffices to state a claim where the

    perpetrators know the victim to be disabled or particularly

    vulnerable, citing Doe v. Board of County Commissioners, 815

    F. Supp. 1448 (S.D. Fla. 1992). (Doc. # 36 at 12-15). It is

    worth noting that this Court was unable to locate any other

    cases that have followed the reasoning of Doe and allowed a

    claim for intentional infliction of emotional distress to

    move forward under this theory. Moreover, the allegations

    in the amended complaint do not rise to the level of the

    relentless harassment and “malicious pestering” present in

    Doe. Rather, Fogle alleges that he “felt compelled” to


                                     19
Case 8:19-cv-02896-VMC-JSS Document 48 Filed 04/15/20 Page 20 of 34 PageID 439




    participate         in   work      exchanges       while     on   short-term

    disability, IBM supervisors “express[ed] skepticism about

    [Fogle’s] disabling mental/neurological conditions,” that

    he “felt pressured” to return to work prematurely because

    IBM   kept    him    abreast     of    news   of    layoffs    and    flagging

    revenues, he was provided a diminished role upon his return

    to IBM, he received pretextual warning letters, and he was

    involved     in     incidents    where      IBM    peremptorily      cancelled

    meetings. (Doc. # 26 at 8-10). This simply does not rise to

    the level of outrageous conduct under Florida law, even

    assuming that a lower threshold for such claims exists when

    the victim suffers from a mental disability.

          Accordingly, Count III is dismissed.

          D.      Count IV: Negligence

          Fogle       alleges   that      IBM   owed    him    multiple   duties,

    including a duty of care as his employer, duties regarding

    training,     reporting,        and    discipline     of    employees,     and

    fiduciary duties. (Doc. # 26 at 21). Further, according to

    Fogle, IBM breached these duties, which breach was the

    direct and proximate cause of his damages. (Id. at 22).

          IBM argues that Florida law does not recognize Fogle’s

    negligence claim. (Doc. # 32 at 13-15). It argues that the

    duties Fogle alleges IBM owed him are to “operate its


                                           20
Case 8:19-cv-02896-VMC-JSS Document 48 Filed 04/15/20 Page 21 of 34 PageID 440




    business in the manner [Fogle] believes appropriate,” but

    no such duty exists under Florida common law. (Id. at 14-

    15). Even viewing Fogle’s claims “charitably” as a general

    description of workplace discrimination, Florida does not

    recognize    a     common-law    claim     for     negligent    failure    to

    maintain a discrimination-free workplace. (Id. at 15).

          “Under Florida law, it is well settled that to state a

    claim for negligence a plaintiff must allege the existence

    of a duty, breach of that duty, causation, and damages.                   The

    principle     of     ‘duty’     is     linked      to    the   concept    of

    foreseeability and may arise from four general sources: (1)

    legislative enactments or administration regulations; (2)

    judicial interpretations of such enactments or regulations;

    (3) other judicial precedent; and (4) a duty arising from

    the general facts of the case.” Doe v. Faerber, 446 F. Supp.

    2d   1311,   1318–19    (M.D.    Fla.      2006)    (internal       citations

    omitted). Establishing the existence of a duty arising from

    the general facts of a case encompasses “that class of cases

    in which the duty arises because of a foreseeable zone of

    risk arising from the acts of the defendant.” McCain v. Fla.

    Power Corp., 593 So. 2d 500, 503 n.2 (Fla. 1992).

          Fogle argues that IBM owed him a duty under this

    foreseeable      zone    of     risk      theory,       as   well    as   the


                                         21
Case 8:19-cv-02896-VMC-JSS Document 48 Filed 04/15/20 Page 22 of 34 PageID 441




    “undertaker’s doctrine,” which provides that whenever a

    party undertakes to provide a service to others, that person

    assumes the duty to act carefully and not place others in

    harm’s way. (Doc. # 36 at 15). He also argues that he may

    demonstrate that IBM owed him a duty where he can adequately

    allege other tortious conduct on the part of IBM. (Id.).

          As to the zone of foreseeable risk, Fogle has not

    directed this Court to any case law in which that doctrine

    was applied to the actions of an employer vis-à-vis its

    short-term disability plan. Rather, the Court reads Fogle’s

    argument that IBM had a duty to administer the SDTP in a

    “reasonably careful manner” as a variant of the undertaker’s

    doctrine. In support of that doctrine, Fogle points this

    Court to Hogan v. Provident Life & Accident Insurance Co.,

    665 F. Supp. 2d 1273 (M.D. Fla. 2009). There, the court held

    that an insured had stated a negligence claim against the

    holding company of his long-term disability insurer where

    the    holding   company’s     employees      adjusted,     reviewed,

    evaluated, handled, and approved or denied his disability

    insurance benefits. Id. at 1284-85. The court determined

    that the plaintiff had plausibly alleged that the company

    breached the “undertaker’s doctrine” duty-of-care by failing

    to    evaluate   the   totality    of   the   plaintiff’s     medical


                                      22
Case 8:19-cv-02896-VMC-JSS Document 48 Filed 04/15/20 Page 23 of 34 PageID 442




    condition, set goals for claims termination that ignored the

    merits    of   the   plaintiff’s       claims,    and   terminated   his

    benefits solely for financial reasons. Id.

         This stands to reason – the holding company in Hogan

    had undertaken the responsibility to evaluate and adjudicate

    insureds’ claims. It follows that they had a duty to do so

    fairly and in a way that was not harmful to the insured

    individuals.     Here,   IBM     offered    a    short-term   disability

    benefits plan to its employees, the STDP. The Court agrees

    with Fogle that, having offered this benefit, IBM was under

    a duty to administer the plan fairly and in a way that would

    not harm the people participating in the plan.

         However, unlike the plaintiff in Hogan, many of the

    actions    Fogle     complains    of     happened   outside    of   IBM’s

    administration of the STDP. For example, Fogle alleges that

    IBM “did not appropriately respect boundaries” by making

    Fogle feel as though he had to continue to work during his

    tenure in the STDP, IBM employees made comments “expressing

    [their]        skepticism         about         [Fogle’s]     disabling

    mental/neurological conditions,” put pressure on Fogle to

    return to work too soon, cancelled meetings without telling

    him, and threatened to fire Fogle as soon as he returned to

    work. (Doc. # 26 at 8-11). These might have taken place


                                        23
Case 8:19-cv-02896-VMC-JSS Document 48 Filed 04/15/20 Page 24 of 34 PageID 443




    while Fogle was enrolled in the STDP and been related to his

    enrollment therein, but these actions have nothing to do

    with the way IBM ran the short-term disability program.

    Rather, these allegations are more akin to allegations that

    IBM   discriminated     against      Fogle     on   the     basis   of   his

    disability. But “Florida does not recognize a common law

    claim for negligent failure to maintain a workplace free of

    discrimination.” Ayubo v. City of Edgewater, No. 6:08-cv-

    1197-Orl-31GJK, 2009 WL 113381, at *3 (M.D. Fla. Jan. 16,

    2009).

          There are other allegations, however, that IBM failed

    to provide Fogle with “mental health-specific resources for

    navigating   enrollment    in     the    [STDP]”      and    that   he   was

    underpaid benefits due to him under the STDP. (Doc. # 26 at

    11). Because such allegations could plausibly come under the

    umbrella   of   IBM’s   duty    of      care   with    respect      to   its

    administration and management of the STDP, these allegations

    could plausibly state a claim for negligence against IBM. 2


    2 As to the “special avenue” claimed by Fogle, the Court
    notes that the case Fogle relies upon in inapposite.   In
    that case, the plaintiff brought claims of negligent
    retention and negligent supervision, which both sound in
    negligence. Werner v. Level 10 Mktg., Inc., No. 5:10-CV-
    258-OC-10KRS, 2011 WL 13295745, at *4 (M.D. Fla. Jan. 24,
    2011). The Werner court went on to explain that “the
    underlying wrong allegedly committed by an employee in a


                                      24
Case 8:19-cv-02896-VMC-JSS Document 48 Filed 04/15/20 Page 25 of 34 PageID 444




         Accordingly,     Count          IV    is   dismissed     in    part,     in

    accordance with this Order.

         E.    Count V:      ERISA Violation

         Fogle alleges Count V against both IBM and MetLife.

    (Doc. # 26 at 23-25). He claims that IBM and MetLife are

    Plan fiduciaries, as that term is defined under ERISA. (Id.

    at 23-24). He alleges that IBM’s and MetLife’s “conduct

    relating to Plan design, management, administration, and

    scope,    as   applied        to     bipolar    disorder,     or,     in    the

    alternative, biologically based mental illness” violates

    multiple provisions of ERISA. (Id. at 24). Thus, Fogle seeks

    an order reforming the Plan to exclude bipolar disorder or,

    in the alternative, all biologically-based mental illnesses,

    from the Plan’s 24-month benefits limitation for “mental or

    nervous    disorder      or        disease.”    (Id.).   He    also        seeks

    restitution in the form of a surcharge or other credit for

    all ERISA benefits that are owed to him to make him whole.

    (Id. at 24, 25).

         IBM argues that Fogle’s claim is not one for violation

    of the Plan’s terms. (Doc. # 32 at 17). Thus, to state a


    negligent supervision or negligent retention claim must be
    based on an injury resulting from a tort which is recognized
    under common law.” Id. Fogle is not bringing a negligent
    supervision or negligent retention claim here.


                                              25
Case 8:19-cv-02896-VMC-JSS Document 48 Filed 04/15/20 Page 26 of 34 PageID 445




    claim, Fogle must allege that a Plan provision violates

    ERISA. (Id.). But, according to IBM and MetLife, none of the

    ERISA    provisions   that   Fogle    relies   on   in    the   amended

    complaint provide benefits to Fogle beyond the 24-month

    limitation in the Plan, nor do they prohibit the Plan from

    including that limitation. (Id. at 18; Doc # 33 at 9-10).

         For its part, MetLife moves to dismiss Count V – the

    sole count against it – with prejudice for failure to state

    a claim. (Doc. # 33). MetLife’s argument has two prongs.

    First, it argues that its “limited fiduciary status” did not

    give rise to a duty because MetLife had no fiduciary role

    in connection with the drafting of the Plan terms. (Id. at

    6-9). MetLife points to the fact that the Plan specifically

    limits     its   fiduciary   responsibility     and      discretionary

    authority to the review of claim denials. (Id. at 6). Second,

    even if MetLife had any such fiduciary duty, Fogle has failed

    to allege that MetLife violated any substantive provision

    of ERISA or any terms of the Plan, for the reasons described

    above. (Id. at 9-14).

         Count V arises under 29 U.S.C. § 1132(a)(3), which

    provides in pertinent part that a civil action may be

    brought:

         by a participant, beneficiary, or fiduciary (A) to


                                     26
Case 8:19-cv-02896-VMC-JSS Document 48 Filed 04/15/20 Page 27 of 34 PageID 446




           enjoin any act or practice which violates any
           provision of this subchapter or the terms of the
           plan, or (B) to obtain other appropriate equitable
           relief (i) to redress such violations or (ii) to
           enforce any provisions of this subchapter or the
           terms of the plan.

    29 U.S.C. § 1132(a)(3).

           Fogle claims that the Defendants’ conduct violates the

    following provisions of ERISA: 29 U.S.C. §§ 1001b(c)(3),

    1104(a), and 1144(d). (Doc. # 26 at 24). Fogle clarifies in

    his    response     that    he   is   seeking      relief    under       both   a

    fiduciary-duty theory of relief and for violations of ERISA

    that    are    independent       of   Defendants’         status    as     ERISA

    fiduciaries. (Doc. # 36 at 18); see also (Doc. # 26 at 24).

    Specifically,       Fogle    claims       Defendants      violated       Section

    1144(d) by designing and implementing a plan that runs

    counter       to   New   York     state     law,    the     Americans      with

    Disabilities Act, and the Rehabilitation Act of 1973. (Doc.

    # 26 at 16-17).

           1.     Section 1144(d) claim

           Section 1144(d) provides that the ERISA statute shall

    not    be   “construed      to   alter,    amend,   modify,        invalidate,

    impair, or supersede any law of the United States.” 29 U.S.C.

    § 1144(d). Section 1144(a) provides that ERISA preempts

    state laws as they “relate” to any employee benefit plan



                                          27
Case 8:19-cv-02896-VMC-JSS Document 48 Filed 04/15/20 Page 28 of 34 PageID 447




    described in ERISA. Id. § 1144(a). The Supreme Court has

    interpreted Section 1144(d) to mean that a New York state

    anti-discrimination law was not preempted with respect to

    ERISA benefit plans insofar as it prohibited practices that

    were unlawful under federal law.           Shaw v. Delta Air Lines,

    Inc., 463 U.S. 85, 88, 108 (1983). This is because state

    laws like that one play a significant role in enforcement

    of Title VII, such that preemption of the state law would

    “modify” or “impair” federal law. Id. at 100-02. Thus,

    courts have interpreted Section 1144(d) as an exception to

    the general ERISA preemption rule. See Id.; see also Morton

    v. Nexagen Networks, Inc., No. 8:18-CV-386-T-24-MAP, 2018

    WL 1899038, at *4–5 (M.D. Fla. Apr. 20, 2018) (denying motion

    to   dismiss    where    Section        1144(d)’s     exception        saved

    plaintiff’s age discrimination claim from express preemption

    under ERISA).

         Fogle has not directed the Court to any legal authority

    stating that Section 1144(d) provides a free-standing cause

    of action under ERISA. What’s more, Fogle is not bringing a

    claim   under    New    York   state      law,      the   ADA,    or     the

    Rehabilitation Act. Thus, Section 1144(d) does not support

    Fogle’s ERISA claim.




                                       28
Case 8:19-cv-02896-VMC-JSS Document 48 Filed 04/15/20 Page 29 of 34 PageID 448




           2.     Fiduciary Duty claims

           Fogle also argues that he is raising an ERISA claim for

    violation      of    Section      1104(a),    which    deals    with       ERISA

    fiduciary      duties.     See    Chao   v.   Wagner,    No.    CIV.A.1:07-

    CV1259JOF, 2009 WL 102220, at *2 (N.D. Ga. Jan. 13, 2009)

    (finding      the    well-pleaded     allegations       in   the    complaint

    stated a cause of action for breach of fiduciary duties

    under Section 1104(a)). Fiduciary duties imposed by ERISA

    include “proper management, administration, and investment

    of fund assets, the maintenance of proper records, the

    disclosure of specified information, and the avoidance of

    conflicts of interest.” Ehlen Floor Covering, Inc. v. Lamb,

    660 F.3d 1283, 1287 (11th Cir. 2011).

           To plead a claim for breach of fiduciary duty under

    ERISA, a plaintiff must allege that the defendant was a

    fiduciary with respect to a plan and that the defendant

    breached      a     duty   that    related     to     matters      under    the

    defendant’s discretion and control. Cotton v. Mass. Mut.

    Life   Ins.       Co.,   402   F.3d   1267,   1277    (11th     Cir.   2005).

    Pursuant to ERISA, a defendant is a “fiduciary” of a plan

    “to the extent (i) he exercises any discretionary authority

    or discretionary control respecting management of such plan

    or exercises any authority or control respecting management


                                          29
Case 8:19-cv-02896-VMC-JSS Document 48 Filed 04/15/20 Page 30 of 34 PageID 449




    or disposition of its assets . . . or (iii) he has any

    discretionary authority or discretionary responsibility in

    the administration of such plan.” 29 U.S.C. § 1002(21)(A).

           “In every case charging breach of ERISA fiduciary duty,

    then, the threshold question is not whether the actions of

    some   person   employed       to    provide       services    under   a    plan

    adversely    affected     a    plan    beneficiary’s          interest,         but

    whether that person was acting as a fiduciary (that is, was

    performing a fiduciary function) when taking the action

    subject to complaint.” Pegram v. Herdrich, 530 U.S. 211, 226

    (2000); see also Herman v. NationsBank Tr. Co., 126 F.3d

    1354, 1365 (11th Cir. 1997) (“If a person does not have

    discretion or exercise authority or control in a given

    situation,      he     does    not     meet        the   definition        of    a

    fiduciary.”).

           Here, Fogle alleges that MetLife and IBM breached their

    fiduciary duties in two respects: Plan design and Plan

    administration. (Doc. # 26 at 24; Doc. # 36 at 17).

           The Court will discuss Plan design first. Fogle argues

    that MetLife “formulated and recommended to IBM a particular

    design    for   the     [LTD    Plan       that     violated      ERISA]”       by

    “subjecting     some    but    not    all     of    a    single   cluster        of

    biologically based mental illnesses to a benefits cutoff


                                          30
Case 8:19-cv-02896-VMC-JSS Document 48 Filed 04/15/20 Page 31 of 34 PageID 450




    date.” (Doc. # 36 at 17). Thus, Fogle claims that the

    exclusion of certain disorders, like schizophrenia, but not

    others, like bipolar disorder, from the benefits cut-off

    date was arbitrary and capricious. (Id. at 17-18).

         “[I]t is well-established that an employer’s decisions

    regarding   whether,       how   much,      and   to     whom   to    provide

    benefits, known generally as ‘plan design’ decisions, do not

    fall within the scope of the defined functions of an ERISA

    fiduciary, and thus that an employer can make such decisions

    without being subject to liability for breach of fiduciary

    duty under ERISA.” Burns v. Rice, 39 F. Supp. 2d 1350, 1356

    (M.D. Fla. 1998) (citing Lockheed Corp. v. Spink, 517 U.S.

    882, 890, 891 (1996)). Here, Fogle essentially dislikes how

    the Plan was constructed to include bipolar disorder within

    the 24-month lifetime maximum benefit for mental or nervous

    disorders   or    diseases.      But    “ERISA    does    not   create   any

    substantive       entitlement      to       employer-provided         health

    benefits or any other kind of welfare benefits.” Curtiss-

    Wright Corp. v. Schoonejongen, 514 U.S. 73, 78 (1995).

    Rather,   ERISA    gives    employers       “large     leeway    to    design

    disability and other welfare plans as they see fit.” Black

    & Decker Disability Plan v. Nord, 538 U.S. 822, 823 (2003).

    As a corollary to this idea, ERISA generally precludes


                                           31
Case 8:19-cv-02896-VMC-JSS Document 48 Filed 04/15/20 Page 32 of 34 PageID 451




    courts from changing a plan’s terms. “The statutory language

    speaks of ‘enforcing’ the ‘terms of the plan,’ not of

    changing them.” CIGNA Corp. v. Amara, 563 U.S. 421, 435-36

    (2011) (emphasis in original; brackets omitted).

          Thus, to the extent Fogle seeks to bring a claim against

    MetLife or IBM for breach of fiduciary duty with respect to

    the   initial    design   of    the    Plan,    such   a   claim   must    be

    dismissed. See Lockheed Corp., 517 U.S. at 887 (“Nothing in

    ERISA    requires   employers     to       establish    employee    benefit

    plans.    Nor    does   ERISA    mandate       what    kind   of   benefits

    employers must provide if they choose to have such a plan.”).

          Fogle also claims that MetLife and IBM worked together

    to jointly implement and administer the Plan which “is

    comprised   of    terms   that    have      discriminated     against     and

    caused damage to [Fogle], whose disability is among those

    arbitrarily tethered to a 24 month benefits cutoff date

    while similar disorders, such as schizophrenia, are not.”

    (Doc. # 36 at 17). While administration of an ERISA plan is

    a recognized fiduciary duty, see Ehlen Floor Covering, 660

    F.3d at 1287, Fogle’s amended complaint as currently drafted

    contains no allegations that IBM or MetLife violated their

    duties with respect to administration of the plan. See

    Varity Corp. v. Howe, 516 U.S. 489, 502 (1996) (“The ordinary


                                          32
Case 8:19-cv-02896-VMC-JSS Document 48 Filed 04/15/20 Page 33 of 34 PageID 452




    trust law understanding of fiduciary ‘administration’ of a

    trust is that to act as an administrator is to perform the

    duties imposed, or exercise the powers conferred, by the

    trust documents.”). Rather, the allegations make plain that

    IBM and MetLife administered the Plan in accordance with its

    terms by enforcing the 24-month cap on non-excluded mental

    or nervous diseases and disorders. While Fogle does not like

    this limitation within the Plan, there is currently no

    allegation within the amended complaint that IBM or MetLife

    acted arbitrarily or capriciously in administering the terms

    of the Plan.

          However, as Fogle will be allowed leave to file an

    amended complaint, he may use this opportunity to clarify

    his allegations regarding whether and to what extent IBM

    and/or MetLife breached their fiduciary duties under ERISA

    with respect to their administration or management of the

    Plan. Accordingly, Count V is dismissed.

    IV.   Conclusion

          Generally,   leave   to   amend   should   be   freely   given,

    unless amendment would be futile. Foman v. Davis, 371 U.S.

    178, 182 (1962); Hall v. United Ins. Co. of Am., 367 F.3d

    1255, 1262 (11th Cir. 2004). Here, it is appropriate to

    allow Fogle leave to amend in accordance with this Order.


                                     33
Case 8:19-cv-02896-VMC-JSS Document 48 Filed 04/15/20 Page 34 of 34 PageID 453




    Fogle is cautioned that, if he chooses not to allege an

    ERISA violation in his second amended complaint, he must

    include allegations supporting this Court’s exercise of

    diversity jurisdiction.

          Accordingly, it is

          ORDERED, ADJUDGED, and DECREED:

    (1)   Defendants IBM Corporation and IBM Long Term Disability

          Plan’s Motion to Dismiss (Doc. # 32) and Defendant

          Metropolitan Life Insurance Company’s Motion to Dismiss

          (Doc. # 33) are GRANTED in part and DENIED in part.

    (2)   Plaintiff Lee Fogle may file a second amended complaint

          consistent with this Order within 14 days.

          DONE and ORDERED in Chambers, in Tampa, Florida, this

    15th day of April, 2020.




                                     34
